DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15, line 8, delete “of the apparatus”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to optimization of decompression of video data with a neural network.
With regards to claim 1, Navarrete Michelini (US 2019/0139193) discloses a method comprising:
receiving, at a decoder, a first lower-quality frame and a second lower-quality frame (paragraph 140), wherein the first lower-quality frame is derived from a first higher-quality frame (paragraph 67); 
predicting, with a neural network of the decoder, a first predicted frame based, at least partially, on the first lower-quality frame (paragraph 95); 
computing, at the decoder, a first loss based on a reference frame output and a training frame (paragraph 151).
Bourdev (US 2018/0174275) discloses a method comprising:
receiving, at a decoder, a first lower-quality frame (paragraph 45), wherein the first lower-quality frame is derived from a first higher-quality frame (paragraph 27); 
predicting, with a neural network of the decoder, a first predicted frame based, at least partially, on a higher-quality frame (paragraph 46); 
computing, at the decoder, a first loss based on the first predicted frame and the first higher-quality frame (paragraph 64);

The prior art, either singularly or in combination, does not disclose “…receiving, at a decoder, a first lower-quality frame and a second lower-quality frame, wherein the first lower-quality frame is derived from a first higher-quality frame; predicting, with a neural network of the decoder, a first predicted frame based, at least partially, on the first lower-quality frame; predicting, with the neural network, a second predicted frame based, at least partially, on the second lower-quality frame; computing, at the decoder, a first loss based on the first predicted frame and the first higher-quality frame; computing, at the decoder, a second loss based on the second predicted frame and the second lower-quality frame; and adjusting the neural network based, at least partially, on the first loss and the second loss” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 9, Navarrete Michelini (US 2019/0139193) discloses an apparatus comprising:
at least one processor (paragraph 160); and 
at least one memory and computer program code (paragraph 160); 
wherein the at least one memory and the computer program code are configured to, with the at least one processor (paragraph 160), cause the apparatus at least to perform: 
receive a first lower-quality frame and a second lower-quality frame (paragraph 140), wherein the first lower-quality frame is derived from a first higher-quality frame (paragraph 67); 
predict, with a neural network of the apparatus, a first predicted frame based, at least partially, on the first lower-quality frame (paragraph 95); 
compute a first loss based on a reference frame output and a training frame (paragraph 151).
Bourdev (US 2018/0174275) discloses an apparatus comprising:
at least one processor (paragraph 116); and 
at least one memory and computer program code (paragraph 116); 
wherein the at least one memory and the computer program code are configured to, with the at least one processor (paragraph 116), cause the apparatus at least to perform: 

predict, with a neural network of the apparatus, a first predicted frame based, at least partially, on a higher-quality frame (paragraph 46); 
compute a first loss based on the first predicted frame and the first higher-quality frame (paragraph 64);
adjusting the neural network based, at least partially, on the first loss (paragraph 50).
The prior art, either singularly or in combination, does not disclose “…receive a first lower-quality frame and a second lower-quality frame, wherein the first lower- quality frame is derived from a first higher-quality frame; predict, with a neural network of the apparatus, a first predicted frame based, at least partially, on the first lower-quality frame; predict, with the neural network, a second predicted frame based, at least partially, on the second lower-quality frame; compute a first loss based on the first predicted frame and the first higher-quality frame; compute a second loss based on the second predicted frame and the second lower-quality frame; and adjust the neural network based, at least partially, on the first loss and the second loss” of claim 9.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 9. 
With regards to claim 15, Navarrete Michelini (US 2019/0139193) discloses a non-transitory computer-readable medium comprising program instructions stored thereon which (paragraph 160), when executed with at least one processor (paragraph 160), cause the at least one processor to perform:
receive a first lower-quality frame and a second lower-quality frame (paragraph 140), wherein the first lower-quality frame is derived from a first higher-quality frame (paragraph 67); 
predict, with a neural network, a first predicted frame based, at least partially, on the first lower-quality frame (paragraph 95); 
compute a first loss based on a reference frame output and a training frame (paragraph 151).
Bourdev (US 2018/0174275) discloses a non-transitory computer-readable medium comprising program instructions stored thereon which (paragraph 117), when executed with at least one processor (paragraph 116), cause the at least one processor to perform:

predict, with a neural network, a first predicted frame based, at least partially, on a higher-quality frame (paragraph 46); 
compute a first loss based on the first predicted frame and the first higher-quality frame (paragraph 64);
adjusting the neural network based, at least partially, on the first loss (paragraph 50).
The prior art, either singularly or in combination, does not disclose “…receive a first lower-quality frame and a second lower-quality frame, wherein the first lower-quality frame is derived from a first higher-quality frame; predict, with a neural network, a first predicted frame based, at least partially, on the first lower-quality frame; predict, with the neural network, a second predicted frame based, at least partially, on the second lower-quality frame; compute a first loss based on the first predicted frame and the first higher-quality frame; compute a second loss based on the second predicted frame and the second lower-quality frame; and adjust the neural network based, at least partially, on the first loss and the second loss” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488